
	
		I
		111th CONGRESS
		2d Session
		H. R. 6178
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Djou introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require applicants for assistance under section 811 of
		  the Cranston-Gonzalez National Affordable Housing Act for supportive housing
		  for persons with disabilities to hold public meetings regarding such
		  applications.
	
	
		1.Short titleThis Act may be cited as the
			 Community Awareness Act of
			 2010.
		2.Community meeting
			 requirementSection 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) is
			 amended—
			(1)in subsection (j),
			 by adding at the end the following new paragraph:
				
					(8)Community
				meetingThe Secretary may not
				provide assistance under this section with respect to an application unless the
				applicant has held at least one meeting regarding the application that meets
				the following requirements:
						(A)Public notice of
				such meeting shall be provided in advance of the meeting in accordance with
				standards that the Secretary shall establish.
						(B)The meeting shall be open to the
				public.
						(C)The meeting shall
				be held in the neighborhood in which the housing proposed to be assisted under
				this section is to be located.
						(D)The meeting shall
				provide interested persons an opportunity to obtain information from the
				applicant regarding, and to comment on, the application for assistance under
				this section and the housing proposed to be assisted.
						(E)The meeting shall
				be conducted by a representative of the
				applicant.
						;
				and
			(2)in subsection
			 (f)—
				(A)in paragraph (6),
			 by striking and at the end;
				(B)by redesignating
			 paragraph (7) as paragraph (8); and
				(C)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)a certification from the applicant that the
				applicant has held a public meeting regarding the application in accordance
				with subsection (i)(8);
				and
						.
				
